Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. Claims 32-39 are pending.

Election/Restrictions
Claim 38 contains subject matter that corresponds to a non-elected species. Claim 38 defines at least one of the sub units comprises at least one partition wall, dividing a volume within the at least one of the sub units into a plurality of volumes) that corresponds to non-elected species, which was previously defined in withdrawn claim 5. Therefore, claim 38 is withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of Keberlein (US 2005/0000976) and Fath et al. (US 7,686,162).
Regarding claim 32, Giornelli discloses a packaging system (See Figs. 1-4) comprising a plurality of sub units (2, shown in Figs. 1 an 4), the sub units having a tapered structure towards a narrow end from a first opposing surface (at 3) at an end opposite the narrow end, wherein six stacked sub units are configured to be positioned so that they form a cube (as shown in Fig. 3) and so that first opposing surfaces of the sub units form an outside of the cube (as shown in Fig. 3). Giornelli discloses the claimed invention except for the six sub units in the cube being detached and the housing.
Regarding the sub units in the cube being detached, Keberlein teaches it is well known in the art for a packaging system (100 shown in Fig. 7) to be formed by detached/separate sub units (110a-110f) for the purpose of forming a single packaging system from multiple individual sub units for constituting an attractive point of purchase display while allowing individual sub units to be removed for individual use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub units of Giornelli to be separate from one another upon forming the cube as taught by Keberlein in order to allow for conveniently removing a single sun unit at a time. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Regarding claim 33, Giornelli-Keberlein-Fath discloses side walls of the sub units mutually support each other force-wise when the collection of cubes is subjected to an external force (inward facing tapered walls of sub units 2 of Giornelli receive forces from the other sub units since they are in contact with one another and provide support for one another).
Regarding claims 34-35, Giornelli discloses a substantial part of the outer surface of each sub unit mutually supports at least four other sub units (e.g. the sub unit that is facing downward that is in contact with a supporting surface supports the remaining five sub units which are positioned above the lower sub unit), the substantial part of the outer surface of each the sub unit being more than 90% of the total outer surface of the sub unit (i.e. 100% of the outer surface of the downward facing sub unit).
Regarding claim 36, Giornelli discloses the sub units are shaped as a pyramid or a frustum (See Figs. 1 and 4).
Regarding claim 37, Giornelli discloses sidewalls of the sub units taper inwardly at 45 degrees.
Regarding claim 39 Giornelli discloses the first opposing surfaces of the sub units are provided with respective lids (at 3).


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.